Per Curiam.
Upon consideration of Appellant's response to the Court's order of June 25, 2019, the Court has determined that because the order on appeal contemplates the need for additional judicial labor, it is not a final order. Further, the order is not appealable pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iii) b., because it does not fully determine the rights or obligations of a party regarding child custody or time-sharing. Accordingly, the appeal is dismissed for lack of jurisdiction.
Lewis, Kelsey, and Winokur, JJ., concur.